On Motion for Rehearing.
PER CURIAM.
The libelants ask for a rehearing and claim that the respondent waived its right to insist that the vessel be sent to a port on the north side of Cuba. It becomes necessary, therefore, to inquire whether there was any such waiver.
[2] The burden of proof is upon a party claiming a waiver to prove it by such evidence as does not leave the matter doubtful or uncertain. In the absence of conduct creating an estoppel, a waiver must be supported by an agreement founded upon a valuable consideration. There can be no waiver unless so intended by one party and so understood by the other, or one party has so acted as to mislead the other who is estopped thereby. 40 Cyc. 261.
In the case at bar the claim of a waiver is based upon a conversation which one of the libelants testified took place in the afternoon of July 11th (that being the afternoon on which the order to go to Nuevitas was issued) in which conversation it is now asserted that the respondent waived its right to have the ship go to that port. But the testimony does not satisfy us upon that point. That such a conversation occurred on that afternoon was denied by the vice president of the respondent company as well as .by its chartering clerk. When the vice president was asked whether any such conversation occurred on that afternoon in which it was agreed that the libelants might send the boat to Turks Island for a cargo of salt and not to Nuevitas, his answer was, “It did not.” In this he was substantiated by the chartering clerk, who was alleged to have been present when the conversation occurred. The vice president of the company, however, admitted that he had sent one of his agents with a message to one of the libelants, the purport of which, as he stated it, was that:
“We had no cargo, and if the boat goes to Nuevitas she will probably be late, and if we do not get cargo we will cancel, and as the chances are not strong of our getting cargo we won’t order her there.”
But that message was sent prior to the issuance of the order to go to Nuevitas and was revoked by the designation of Nuevitas as the sailing port which was made on the same afternoon and within the time the respondent had under the law and the charter to designate the port. The original statement that the respondent would not order the boat to Nuevitas was not supported by any consideration, and gave *868rise to no estoppel as it was at once withdrawn before it had been acted upon by the issuance of the order to go to Nuevitas. That it was not regarded at the time as a waiver by the libelants appears from the letter of July 22, 1910, which they sent to the respondent and in which they state the basis of their claim but make no mention of any waiver. In that letter the libelants say they sent the ship to Turks Island because they had been told that there was no cargo at Nuevitas. If the respondent had actually agreed that the libelants need not send the ship to Nuevitas and might send it to Turks Island, it seems probable that the agreement would have been mentioned in the letter to which reference has been made. Again no mention is made of any such agreement in the libelants’ letter of August 3, 1910. In that letter the idea of a waiver is for the first time advanced, but upon entirely different grounds, and grounds which seem to us to be untenable. The libelants wrote:
“While you had a right to name the loading port, we had a right to demand that the port be named a reasonable time in advance of the canceling date, and in our judgment your failure to name a loading port in spite of our repeated requests, coupled with your statement that a day or two made no difference to you, amounted to a complete waiver of the technical rights which you might have had,” etc.
The respondent was not bound to designate the port until the ship was unloaded and the requests to have the port named prior thereto did not make it incumbent on the respondent to do so. The port was designated on the very afternoon the unloading was completed and the ship tendered, and in doing so the respondent fulfilled its duty in that regard. The effect of the misleading of1 the libelants by the respondent’s statement that two or three days delay would make no difference has already been discussed and its effect' stated. Our conclusion on this part of the case is that there was no waiver of the right to order the ship to Nuevitas.
The motion for a rehearing is denied.